DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The Substitute specification submitted on 20 August 2021 will not be entered. Applicant
may not redefine by adding or eliminating subject matter in order to redefine the invention. i.e. “ejector” replacing “gun or ejector”. Appropriate correction is required for the above objection.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because -- the present application is a continuation of application no. 13/529,917 (‘917) now patent no. 9,017,188 (‘188). The specification as originally filed does not correspond to the specification of '188. Applicant has revised the specification to include subject matter that would appear to constitute as NEW MATTER.  The specification fails to include appropriate markings as required by the USPTO. Applicant has failed to comply with this requirement (see below). 
R 1.125- Substitute Specification:
A substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown pursuant to this paragraph.

A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The application as filed fails to provide support for the below noted structural elements (hi-lited and underlined). Applicant is claiming broader than has been disclosed.
Claim 1. A system for assisting a user with creating a custom shots-made basketball practice arrangement, the system comprising: 
a ball ejector configured to launch basketballs toward each of a plurality of pass receipt locations located about a basketball playing surface; 

a user interface for receiving a user selection of a subset of said plurality of pass receipt locations for said custom shots-made basketball practice arrangement; and 
a control system configured to receive data from said user interface indicating said user selection and a number of basketball shots to be successfully made at each of said plurality of pass receipt locations in said custom basketball shots-made practice arrangement, and command said ball ejector to launch said basketballs to a particular one of said plurality of pass receipt locations in said subset until data is received from said detector indicating that said number of basketball shots is successfully made at said particular one of said plurality of pass receipt locations, cease launching basketballs to said particular one of said plurality of pass receipt locations, and begin launching basketballs to a second particular one of said plurality of pass receipt locations in said subset. 
Claim 2. The system of claim 1 wherein: 
said user interface is configured to receive a revisionary user selection indicating revision of said custom basketball shots-made practice arrangement whereby said subset is revised to exclude at least one of said formerly included ones of said plurality of pass receipt locations and include at least one new one of said plurality of pass receipt locations; and
said control system is configured to receive said further user selection from said user interface and command said ball  ejector to initiate said custom basketball shots-made practice arrangement in accordance with said revisionary user selection. 
Claim 3. The system of claim 1 wherein:

Claim 4. The system of claim 3 wherein:
said user interface comprises a visual depiction of basketball court elements comprising at least a three-point arc; and
said selectable pass receipt input locations are spaced along said three-point arc. 
Claim 5. The system of claim 4 wherein:
said selectable pass receipt input locations are configured for individual, direct, and physical selection by said user at said user interface by touch. 
Claim 6. The system of claim 5 wherein:
each of said selectable pass receipt input locations comprise an electro-mechanical button which is physically depressible.
Claim 7. The system of claim 4 wherein:
said basketball court elements comprise a base line and at least part of a key of a regulation basketball court, wherein said selectable pass receipt input locations are arranged in relation to said base line and said at least part of the key to visually correspond with said plurality of pass receipt locations located about said basketball playing surface.
Claim 8. The system of claim 3 wherein:
said user interface is configured to track an order in which said selectable pass receipt input locations in said subset are selected; and
said data received at said control system indicates a non-serial order in which said user selection is made at said user interface and said control system is configured to command said subset in said non-serial order. 
Claim 9. The system of claim 4 further comprising:
a report generator in electronic communication with said detector and said control system and configured to generate a report indicating user success in making basketball shots at each of said plurality of pass receipt locations in said subset.
Claim 10. The system of claim 9 wherein:
said report comprises percentages of successfully made basketball shots for each of said plurality of pass receipt locations in said subset visually depicted in relation to a second visual depiction of said three-point line at positions visually corresponding with said plurality of pass receipt locations in said subset. 
Claim 11. The system of claim 10 wherein:
said report generator is configured to indicate a distance for each of said plurality of pass receipt locations in said subset from a basketball goal and points attributable to each of said successfully made basketball shots based on information received from said detector and said distance. 
Claim 12. The system of claim 11 further comprising:
a doppler measurement system in electronic communication with said control system and configured to determine, for each of said basketballs launched by said ball  ejector, a height of shot, a distance of a player from said basketball goal, a release angle, and an entry angle into a hoop of said basketball goal. 
Claim 13. The system of claim 1 further comprising:
said subset, wherein said control system is configured to receive said user selection of said number of basketballs to be passed to each of said plurality of pass receipt locations in said subset and command said ball  ejector to pass said selected number of basketballs to a given one of said plurality of pass receipt locations in said subset before moving on to a next one of said plurality of pass receipt locations in said subset; and 
a selectable time-between-shots input area provided at said user interface and configured to receive a user selection of a number of seconds between passes of said basketballs to said plurality of pass receipt locations in said subset, wherein said control system is configured to receive said user selection of said number of seconds between passes of said basketballs and command said ball ejector to wait said selected number of seconds after launching a given basketball before launching a next basketball. 
Claim 14. The system of claim 3 wherein: 
said user interface is configured to visibly indicate each of the selectable pass receipt input locations selected by said user at said user interface to form part of said subset for said custom shots-made basketball practice arrangement at each of said selectable pass receipt input locations in said subset. 
Claim 15. The system of claim 1 wherein:
said detector configured for removable attachment to a rim of a basketball goal. 
Claim 16. The system of claim 15 wherein:
said detector comprises a photo eye.  
Claim 17. The system of claim 1 further comprising:
for extension about at least a portion of a basketball goal for collecting said basketballs as said basketballs are thrown towards said basketball goal and return of said collected basketballs to said ball  ejector for launching. 
Claim 18. The system of claim 17 further comprising:
a structural assembly, wherein said ball ejector, said collection net assembly, and said user interface are connected to said structural assembly. 
Claim 19. A system for assisting a user with creating a custom shots-made basketball practice arrangement, said system comprising:
a ball ejector configured to launch basketballs toward each of a plurality of pass receipt locations located about a basketball playing surface;
a detector configured to detect successfully made basketball shots;
a user interface comprising a rendering of a three-point arc and a number of selectable pass receipt input locations (“SPRIL”) arranged at spaced angular positions along said rendering to correspond with said plurality of pass receipt locations on a one-to-one basis, wherein said SPRIL are configured for individual and direct selection by a user;
a control system configured to receive data from said user interface indicating a user selection of a subset of said SPRIL corresponding to a subset of said plurality of pass receipt locations for said custom basketball shots-made practice arrangement and a number of basketball shots to be successfully made at each of said plurality of pass receipt locations in said custom basketball shots-made practice arrangement, and command said ball ejector to launch said basketballs to a particular one of said plurality of pass receipt locations in said subset until data is received from said detector indicating that said number of basketball shots is successfully made at said particular one of said plurality of pass receipt locations, cease launching basketballs to said particular one of said plurality of pass receipt locations, and begin launching basketballs to a second particular one of said plurality of pass receipt locations in said subset; and
a collection net assembly having an upper edge configured for extension about a rim of a basketball goal to collect basketballs thrown towards said basketball goal and funnel collected ones of said basketballs to said ball ejector. 
Claim 20. A system for assisting a user with creating a custom shots-made basketball practice arrangement, said system comprising: 
a ball ejector configured to launch basketballs toward each of a plurality of pass receipt locations located about a basketball playing surface; 
a detector configured to detect successfully made basketball shots; 
a user interface comprising: 
a rendering of a three-point arc; 
a number of selectable pass receipt input locations (“SPRIL”) provided at spaced angular positions about said rendering to correspond with said plurality of pass receipt locations on a one-to-one basis, wherein said SPRIL are configured for individual and direct selection by a user; 
a selectable shots-made input area; 
a selectable shots-per-location input area; and 
a selectable time-between-shots input area; and 
a control system configured to receive data from said user interface indicating a user selection of said selectable shots-made input area indicating a desire to program said custom shots-made basketball practice arrangement, a subset of said SPRIL corresponding to a subset of said plurality of pass receipt locations for said custom basketball shots-made practice said custom basketball shots-made practice arrangement at said selectable shots-per-location input area, and a number of seconds to wait between each pass from said ball ejector at said selectable time-between-shots input area, and command said ball ejector to launch said basketballs to a particular one of said plurality of pass receipt locations in said subset until data is received from said detector indicating that said number of basketball shots is successfully made at said particular one of said plurality of pass receipt locations, cease launching basketballs to said particular one of said plurality of pass receipt locations, and begin launching basketballs to a second particular one of said plurality of pass receipt locations in said subset. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
14 January 2022